EXHIBIT 10.3

 

FIRST AMENDMENT TO THE

THE FEDERAL HOME LOAN BANK OF BOSTON
THRIFT BENEFIT EQUALIZATION PLAN
(Effective January 1, 2009)

 

WHEREAS, the Federal Home Loan Bank of Boston (the “Bank”) has adopted and
currently maintains the Federal Home Loan Bank of Boston Thrift Benefit
Equalization Plan (the “Thrift BEP”), effective January 1, 2009; and

 

WHEREAS, Section 8.11 of the Thrift BEP reserves to the Board of Directors of
the Bank the right to amend the Thrift BEP from time to time, in whole or in
part; and

 

WHEREAS, the Bank desires to amend the Thrift BEP to (i) specify the
qualifications of any entity who may serve as the trustee of any rabbi trust
established to fund and pay benefits under the Thrift BEP, (ii) require periodic
funding of such rabbi trust, and (iii) provide that a Participant or Beneficiary
may recover legal fees if he or she is required to bring a lawsuit to recover
benefits from the Thrift BEP.

 

NOW, THEREFORE, the Thrift BEP is amended as set forth below, effective
September 1, 2009:

 

1.                                     The following sentence is added to the
end of Section 7.4:

 

If a Participant or Beneficiary prevails in a lawsuit to recover benefits under
the Plan, the Bank shall pay to the Participant or Beneficiary the reasonable
attorneys’ fees and costs incurred by such Participant or Beneficiary in
prosecuting such lawsuit.  However, a Participant or Beneficiary shall not be
liable for attorney fees or costs incurred by the Bank, the Plan or the
Committee in successfully defending a lawsuit brought by such Participant or
Beneficiary to recover benefits under the Plan, unless a court has finally
determined that the Participant or Beneficiary acted in bad faith or that the
lawsuit was frivolous.

 

2.                                     The following new Section 8.13 is added
to the Thrift BEP, and reads as follows:

 

8.13         Trust Provisions.  The trustee of any trust established for the
funding and payment of benefits under the Plan shall be a national bank or trust
company, be duly authorized to conduct trust business, be organized under the

 

--------------------------------------------------------------------------------


 

laws of the United States or any of the 50 states thereof, and be independent of
and not subject to control of the Bank or any Participant of the Plan.

 

The Bank shall contribute at least quarterly to such trust or fund the amount,
if any, by which the then aggregate balance of the Accounts of all Participants
and Beneficiaries in the Plan exceeds the fair market value of the assets in
such trust or fund.  This provision will survive any amendment or termination of
the Plan until all accrued benefits have been paid.

 

IN WITNESS WHEREOF, the undersigned hereby certifies that the foregoing
amendment was duly adopted at a meeting of the Board of Directors of the Bank on
September 18, 2009.

 

Executed this 30th day of October, 2009.

 

 

FEDERAL HOME LOAN BANK OF BOSTON

 

 

 

 

 

 

 

By:

/s/ Ellen McLaughlin

 

 

Senior Vice President and General Counsel

 

--------------------------------------------------------------------------------